Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 1 of 17 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
OGULSURAY MEREDOVA and
GULGAISHA ASKOROVA, individually and on
Behalf of all others similarly situated, COMPLAINT AND
DEMAND FOR JURY TRIAL
Plaintiffs,
Docket No.
-against-
ANATOLIAN GYRO INC and
JOHN DOES 1-25,
Defendants.
X

 

Plaintiff's Ogulsuray Meredova and Gulgaisha Askorova ("Plaintiffs"), as individuals
and on behalf of a class of all others similarly situated, by and through their attorneys, THE LAW
OFFICES OF DAVID A. FEINERMAN , as and for their Complaint in this action against
Defendants ANATOLIAN GYRO INC., and JOHN DOES 1-25, (collectively "Defendants"),
based upon information and belief of Plaintiffs’ counsel, except for allegations specifically
pertaining to Plaintiffs, which are based upon Plaintiffs’ personal knowledge.

NATURE OF THE CLAIMS

1. Plaintiffs’ bring this action, on behalf of themselves and on behalf of all other
similarly situated persons, to recover from Defendants': (i) failure to pay minimum wage and
overtime as required by the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et seq. and
the New York Labor Law ("NYLL"), §§ 650 et seq.; and (11) failure to furnish accurate wage
statements in violation of NYLL § 195.

2. Plaintiffs’ claims under the FLSA are brought as a collective action, pursuant to
29 U.S.C. §21 6(b), on behalf of themselves and on behalf of all other similarly situated persons

who were/are employed by Defendants as restaurant workers and positions who were/are not
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 2 of 17 PagelD #: 2

paid minimum wage and overtime at a rate of one and one- half times their regular rate of pay for
all hours worked in excess of 40 hours per workweek for the period of May, 2017 to the date of
the final disposition of this action (the "FLSA Collective Period"). Plaintiffs and all such other
similarly situated persons are jointly referred to herein as the "FLSA Collective."

3. Members of the FLSA Collective are similarly situated because they were all subject to
Defendants’ common policy and/or practice that resulted in not paying minimum wage and
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in
excess of 40 hours per workweek during the FLSA Collective Period.

4. Plaintiffs’ claims under the NYLL are brought as a class action pursuant to
Federal Rule of Civil Procedure ("FRCP") 23 on behalf of himself and on behalf of all other
similarly situated persons who were/are employed by Defendants in the State of New York as
restaurant workers and/or in similar positions who: (i) were/are not paid minimum wage and
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in excess
of 40 hours per workweek; and (ii) were not provided accurate wage statements, for the period
of May, 2017 to the date of the final disposition of this action (the "New York Class Period").
Plaintiffs and all other such similarly situated persons are jointly referred to herein as the "New
York Class."

5. Members of the New York Class are similarly situated because, during the New
York Class Period, they were all subject to Defendants' common policy and/or practice of not
paying minimum wage and overtime at a rate of one and one-half times their regular rate of pay
for all hours worked in excess of 40 hours per week, making unlawful deductions from wages
and not providing accurate wage statements, as well as Defendants’ breach of employment

contract and unjust enrichment.
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 3 of 17 PagelD #: 3

JURISDICTION AND VENUE

6. Pursuant to 28 U.S.C. §§1331 and 1343, the Court has subject matter jurisdiction
over this action because this action involves federal questions regarding the deprivation of
Plaintiff's rights under the FLSA. Pursuant to 28 U.S.C. §1367(a), the Court has supplemental
jurisdiction over Plaintiffs’ related claims underthe NYLL.

Te Pursuant to 28 U.S.C. §1391(b)(2), venue is proper in this district because a
substantial part of the events or omissions giving rise to this action occurred in this district.

PARTIES

8. Plaintiffs, Ogulsuray Meredova and Gulgaisha Askorova are adult residents of the
State of New York and are currently not employed by Defendants. At all relevant times, plaintiffs
were "employees" within the meaning of all applicable statutes. A Consent to participate as a
Plaintiff in this action executed by Ms.Ogulsuray Meredova and Gulgaisha Askorova will be filed
with the Court.

v Defendant ANATOLIAN GYRO INC. ("AG") isa domestic corporation operating in
the restaurant industry in the City and State of New York, County of Kings. Defendant

ANATOLIAN GYRO INC. is an "employer" and an "enterprise engaged in commerce or in the

production of goods for commerce" as those phrases are defined in the FLSA.

10. JOHN DOES 1-25 are fictitious names of individuals and businesses alleged for
the purpose of substituting names of Defendants whose identities will be disclosed in discovery
and should be made parries to this action.

FACTUAL ALLEGATIONS

Background

11. Atall times mentioned herein, Defendants had at least two (2) employees engaged

in commerce.
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 4 of 17 PagelD #: 4

12.  Atall times mentioned herein, the activities of the Defendants were related and
performed through common control for a common business purpose and constituted an enterprise
within the meaning of §3(r) of the FLSA (28 U.S.C. §203[r]).

13. Atall times mentioned herein, Defendants’ employees (including Plaintiff)
participated in the rendering of services to other individuals and participated in financial
transactions involving the interstate banking and finance systems.

14.  Atall times mentioned herein, the annual dollar volume of business of Defendants
exceeded $500,000.00.

15. Defendants employed Plaintiff, OGULSURAY MEREDOVA as a full-time
restaurant worker from at least February 2019 through December 2019. Plaintiff's duties
included waitressing, cleaning, taking orders over the phone and computer, packing outgoing
orders.

16. Defendant employed Plaintiff, GULGAISHA ASKOROVA as a full time
restaurant worker from May 2017 through May 2019. Plaintiff's duties included waitressing,
cleaning, taking orders over the phone and computer, packing outgoing orders.

17. Plaintiff, OGULSURAY MEREDOVA worked from 6 days per week from 55 to
75 hours per week and was paid a flat $12 an hour.

18. Defendants failed to pay minimum wage and overtime at a rate of one halftime the
minimum wage after forty hours per week

19. Plaintiff GULGAISHA ASKOROVA worked from 55 to 75 hours per week and
was paid $8 an hour in 2017, $9 per hour in 2018 and $10 per hour in 2019

20. Defendants failed to pay minimum wage and overtime at a rate of one halftime the

minimum wage after forty hours per week.
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 5 of 17 PagelD #: 5

21. Plaintiffs’ had no supervisory duties or responsibilities and did not set Defendants’
policies nor act with independence or exercise judgment and discretion.

22. At all times mentioned herein, Plaintiffs and the others were responsible for their
own work and did not have administrative or management responsibilities, as those terms are

used in connection with the FLSA and state wage and hour statutes and regulations.

23. Plaintiffs duties and the duties of others similarly situated did not require
knowledge of an advanced type in a field of service or learning customarily acquired by a
prolonged course of specialized intellectual instruction or study.

24. The work of the Plaintiffs’ and others similarly situated required only minuscule
amounts of discretion or independent judgment. Plaintiffs were neither responsible for, nor
allowed to make, relevant decisions regarding policy, procedures or protocol. Plaintiffs’ were
otherwise subject to the control, policies and procedures of Defendants in making decisions in
the course of his employment. Plaintiffs’ were not classified as administrative personnel and did
not perform administrative roles with Defendant.

25. Defendants monitored Plaintiffs’ compliance with its guidelines, procedures, and
policies by periodically reviewing Plaintiffs’ work performance, and by sending supervisors and
individuals from management to periodically observe them.

26. The work performed by Plaintiffs’ and putative collective action members were
non- exempt work, as that term is used and defined in the U.S. Department of Labor's ("DOL")
regulations promulgated under the FLSA, and the comparable state wage and hour provisions
and regulations in effect in New York.

27. Throughout their employment with Defendants, Defendants failed to post the

notices required by 29 C.F.R. § 516.4 (and state analogs), in an attempt to prevent Plaintiffs and
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 6 of 17 PagelD #: 6

the others from knowing their FLSA and NYLL rights.

28. | When divided by the number of hours worked per week, the hourly rates paid

Plaintiffs and others by Defendants frequently amounted to less than the minimum wage.

29. Plaintiffs and the class members were and are entitled to be paid minimum wage
plus overtime at one and one-half times their respective regular rates of pay for each hour in
excess of forty hours that they worked in any workweek pursuant to the FLSA and NYLL and
implementing regulations.

30. During his tenure in Defendants' employ, Plaintiffs and the class members were
not paid for all hours worked, including their rest and meal periods, during which they performed
their principal activities, including but not limited to those listed above.

31. Defendants willfully misclassified Plaintiffs and all other similarly situated in
order to avoid paying them the full wages to which they were and are entitled; and that action
was not based upon advice of counsel nor reliance on guidance from a court or governmental
agency of competent jurisdiction.

32. Defendants systematically failed or refused to keep adequate time records in
violation of 29 U.S.C. § 21 l(c) (and state analogs).

33. Plaintiffs’ and the other restaurant workers, therefore, may establish the hours
worked by their own records and testimony.

34. Defendant failed to pay Plaintiffs’ spread of hours pay, as required by state law.

35. Plaintiffs’ FLSA claims for minimum wage and overtime are brought as a
collective action pursuant to 29 U.S.C. § 216(b), alleging that Defendant employed the common
policy or practice of paying Plaintiffs and other restaurant workers straight-time, regardless of

the number of hours worked, failed to pay for all hours worked, failed to post the required notices
Case 1:20-cv-00747-ENV-SMG ‘Document 1 Filed 02/11/20 Page 7 of 17 PagelD #: 7

in its workplace(s), and failed to keep the required records. Plaintiffs’ state law claims are brought
individually.

36. During the FLSA Collective Period and the New York Class Period, Plaintiffs and
the members of the FLSA Collective and the New York Class were paid on a W-2 basis and were
considered employees of ANATOLIAN GYRO INC. .

37. During the FLSA Collective Period and the New York Class Period, Plaintiffs are
members of the FLSA Collective and the New York Class which were subject to uniform and
illegal policies and practices by Defendants.

FLSA COLLECTIVE ACTION ALLEGATIONS

38. Plaintiffs bring their FLSA claims as a collective action pursuant to the FLSA on
behalf of themselves and on behalf of all other similarly situated persons who were/are employed
by Defendants as restaurant workers in similar positions who were/are not paid minimum wage
and overtime at a rate of one and one-half times their regular rate for all hours worked in excess
of 40 hours per workweek during the FLSA Collective Period.

39. The basicjob duties of the FLSA Collective were/are the same as or substantially
similar to those of Plaintiffs, and the members of the FLSA Collective were/are paid in the same
manner and under the same common policies, plans and practices as Plaintiffs.

40. The members of the FLSA Collective, like Plaintiffs, all have been subject to the
same unlawful policies, plans and practices of Defendants, including Defendants' failure to pay
overtime at a rate of one and one-half times their regular rate of pay for all hours worked in excess
of 40 hours per workweek.

41. During the FLSA Collective Period, Defendants were fully aware of the duties
performed by Plaintiffs and the FLSA Collective, and that those duties were not exempt from the

overtime provisions of the FLSA.
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 8 of 17 PagelD #: 8

42. Asaresult of Defendants’ conduct as alleged herein, Defendants violated 29
U.S.C. §207 by not paying the FLSA Collective and Plaintiffs minimum wage and overtime at a
rate of one and one- half times their regular rate of pay for all hours worked in excess of 40 hours
per workweek.

43. Defendants' violations of the aforementioned statutes were willful, repeated,
knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the
FLSA Collective.

44. Asaresult of Defendants' conduct, Defendants are liable to Plaintiffs and the
FLSA Collective for the full amount of their unpaid minimum wages and overtime, plus an
additional equal amount as liquidated damages, plus the attorneys' fees and costs incurred
by Plaintiffs and the FLSA Collective.

45. Plaintiffs are currently unaware of the identities of the members of the FLSA
Collective. Accordingly, Defendants should be required to provide Plaintiffs with a list of all
persons employed by Defendants at the same position workers and/or in similar positions during
the FLSA Collective Period, along with their last known addresses, telephone numbers and e-
mail addresses so Plaintiffs can give the members of the FLSA Collective notice of this action
and an opportunity to make an informed decision about whether or not to participate in it.

RULE 23 CLASS ACTION ALLEGATIONS

46. Plaintiffs brings their NYLL claims as a class action pursuant to Federal Rule of
Civil Procedure 23 on behalf of themselves and on behalf of all other similarly situated persons
who were/are employed by Defendants in the State of New York as restaurant workers and/or
in similar positions who were/are not paid overtime at a rate of one and one-halftimes their regular

rate for all hours worked in excess of 40 hours per workweek and who were not furnished with
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 9 of 17 PagelD #: 9

accurate wage statements during the NYLL Class Period.

47. — The basic job duties of the New York Class were/are the same as or substantially
similar to those of Plaintiffs, and the New York Class were/are paid in the same manner and
under the same common policies, plans and practices as Plaintiffs.

48. The New York Class, like Plaintiffs, all have been subject to the same unlawful
policies, plans and practices of Defendants, including not paying minimum wage and overtime
at a rate of one and one-half times their regular rate of pay for all hours worked in excess of 40
hours per workweek and not providing accurate wage statements.

49. During the New York Class Period, Defendants were fully aware of the duties
performed by Plaintiffs and the New York Class, and that those duties were not exempt from the
overtime and other applicable provisions of the NYLL and/or its regulations.

50. Asa result of Defendants’ conduct as alleged herein, Defendants violated the
NYLL and/or its regulations by not paying the New York Class and Plaintiffs minimum wage
and overtime at a rate of one and one-half times their regular rate of pay for all hours worked in
excess of 40 hours per workweek and by not providing accurate wage statements.

51. | Defendants' violations of the NYLL and/or its regulations were willful, repeated,
knowing, intentional and without a good faith basis, and significantly damaged Plaintiffs and the
New York Class.

52.  Asaresult of Defendants' conduct, Defendants are liable to Plaintiffs and the New
York Class for the full amount of their unpaid minimum wage and overtime wages, wages earned,
and wages deducted, plus an additional amount as liquidated damages, plus the attorneys' fees
and costs incurred by Plaintiffs and the New York Class.

53. Certification of the New York Class members’ claims as a class action is the most
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 10 of 17 PagelD #: 10

efficient and economical means of resolving the question of law and fact common to Plaintiffs

Claims and the claims of the New York Class. Plaintiffs have standing to seek such relief because
of the adverse effect that Defendants' unlawful compensation policies and practices have had on
them individually and on members of the New York Class. Without class certification, the same
evidence and issues would be subject to re-litigation in a multitude of individual lawsuits with
an attendant risk of inconsistent adjudications and conflicting obligations. Certification of the
New York Class is the most efficient and judicious means of presenting the evidence and

arguments necessary to resolve such questions for Plaintiffs, the New York Class and

Defendants.

54. Plaintiffs’ claims raise questions of law and fact common to the New York

Class, including but not limited to:

(a) | Whether Defendant failed to pay Plaintiffs and the New York Class
minimum wage at a rate specified by the New York Labor Department
during the New York Class period;

(b) | Whether Defendants failed to pay Plaintiffs and the New York Class
overtime at a rate of one and one-halftimes their regular rate of pay for all
hours worked in excess of 40 hours per workweek during the New York
Class Period;

(c) Whether Defendants' failure to pay overtime to Plaintiffs and the New York
Class constitutes a violation of NYLL §650 et seg. and 12 N.Y.C.R.R
§142.2-2;

(d) | Whether Defendants failed to provide Plaintiffs and the New York Class
with accurate wage statements;

(e) Whether Defendants' failure to provide accurate wage statements
constitutes a violation of NYLL §§ 195 et seq.;

(f) Whether Defendants failed to maintain a time keeping system to track the
hours worked by Plaintiffs and the members of the FLSA Collective and
NYLL Class; and

(g) | Whether Defendants' violations of the NYLL and/or its regulations were
willful.
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 11 of 17 PagelID #: 11

55. | These common questions of law and fact arise from the same course of events, and

each class member will make similar legal and factual arguments to prove liability.

56. Plaintiffs are members of the New York Class that they seek to represent Plaintiffs’
claims are typical of the claims of the New York Class. The relief Plaintiffs sees for the unlawful
policies and practices complained of herein are also typical of the relief which is sought on behalf
of the New York Class.

57. Plaintiffs’ interests are co-extensive with those of the New York Class that they
seek to represent in this case. Plaintiffs are willing and able to represent the New York Class
fairly and to vigorously pursue their similar individual claims in this action. Plaintiffs have
retained counsel who are qualified and experienced in employment class action litigation, and
who are able to meet the time and fiscal demands necessary to litigate a class action of this size
and complexity. The combined interests, experience and resources of Plaintiffs and their counsel
to litigate the individual and New York Class claims at issue in this case satisfy the adequacy of
representation requirement of Fed. R. Civ. P. 23(a)(4).

58. Defendants have acted or refused to act on grounds generally applicable to the New
York Class, making final injunctive and declaratory relief appropriate with respect to the New
York Class as a whole.

59.  Injunctive and declaratory relief are the predominant relief sought in this case
because they are the culmination of the proof of Defendants’ individual and class-wide liability
and the essential predicate for Plaintiffs and the New York Class members' entitlement to
monetary and non-monetary remedies to be determined ata later stage of the proceedings.

60. |The common issues of fact and law affecting Plaintiffs claims and those of the New

York Class members, including the common issues identified above, predominate over any issues
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 12 of 17 PagelD #: 12

affecting only individual claims.

61. A class action is superior to other available means for the fair and efficient
adjudication of Plaintiffs’ claims and the claims of the New York Class. There will be no
difficulty in the management of this action as a class action.

62. The cost of proving Defendants! violations of the New York and the supporting
New York State Department of Labor regulations makes it impracticable for Plaintiffs and the
New York Class to pursue their claims individually. Maintenance of a class action promotes
judicial economy by consolidating a large class of Plaintiffs litigating identical claims. The
claims of the New York Class interrelate such that the interests of the members will be fairly and
adequately protected in their absence. Additionally, the questions of law and fact common to the
New York Class arise from the same course of events and each class member makes similar legal
and factual arguments to prove the Defendants' liability.

63. The New York Class is so numerous that joinder of all members is impracticable.

While the exact number of the New York Class is unknown to Plaintiffs at the present time, upon
information and belief, there are at least 40 other similarly situated persons who were/are
employed by Defendants as Cashier/Cleaner and/or in similar positions during the New York Class
Period.

64. Plaintiffs are currently unaware of the identities of the New York Class members
Accordingly, Defendants should be required to provide Plaintiffs with a list of all persons
employed by Defendants as restaurant workers and/or in similar positions during the New York
Class Period, along with their last known addresses, telephone numbers and e-mail addresses so
Plaintiffs can give the New York Class notice of this action and an opportunity to make an

informed decision about whether to participate in it.
 

Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 13 of 17 PagelD #: 13

MINIMUM WAGE AND

FIRST CLAIM FOR RELIEF
(Failure to Pay Overtime in Violation of 29 U.S.C. §207)

65. Plaintiffs, on behalf of themselves and the FLSA Collective, hereby repeats and
realleges each and every allegation as contained in each of the preceding paragraphs as if fully
set forth and contained herein.

66. The FLSA requires covered employers, such as Defendants, to pay all nonexempt
employees minimum wage at a rate not less than one and one-half times their regular rate of pay
for all hours worked in excess of 40 hours per workweek. Plaintiffs and the FLSA Collective were
not exempt from the requirement that Defendants pay them overtime under the FLSA.

67. During the FLSA Collective Period, Defendants knew that Plaintiffs and the FLSA
Collective usually worked at least 55 hours per workweek for Defendants. However, Defendants
did not pay them minimum wage and for overtime for hours worked in excess of 40 hours per
workweek.

68. As a result of Defendants' failure to pay Plaintiffs and the FLSA Collective
minimum wage and overtime at a rate of one and one-half times their regular rate of pay for hours
worked inexcess of 40 hours per workweek, Defendants violated the FLSA.

69. The foregoing conduct of Defendants constitutes willful violations of the FLSA.
Defendants’ violations of the FLSA have significantly damaged Plaintiffs and the FLSA
Collective and entitle them to recover the total amount of their unpaid minimum and overtime

wages, an additional equal amount in liquidated damages, as well as attorneys' fees and costs.
SECOND CLAIM FOR RELIEF
(Failure to Pay Minimum wage and Overtime in Violation of NYLL §650 et seq. and 12
N.Y.C.R.R. §142-2.2)
70. Plaintiffs, on behalf of themselves and the New York Class, hereby repeats and

realleges each and every allegation as contained in each of the preceding paragraphs as if fully
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 14 of 17 PagelD #: 14

set forth and contained herein.

71. NYLL §650 and 12 N.Y.C.R.R. §142-2.2 require a covered employer, such as
Defendants, to pay employees minimum wage and overtime at a rate of one and one-half times
the employee's regular rate of pay in the manner and methods provided in the FLSA. Plaintiffs
and the New York Class were not exempt from the requirement that Defendants pay them
minimum wage and overtime under the NYLL and/or its regulations.

72. During the New York Class Period, Defendants knew that Plaintiffs and the New
York Class usually worked approximately 55 to 75 hours per workweek for Defendants.
However, Defendants intentionally did not properly pay them minimum wage and overtime for
hours worked in excess of 40 hours per workweek.

73. Asa result of Defendants' failure to pay Plaintiffs and the New York Class
minimum wage and overtime at a rate of one and one-half times their regular rate of pay for hours
worked in excess of 40 hours per workweek, Defendants violated the NYLL and 12.N.Y.C.R.R.
§142-2.2.

74. The foregoing conduct of Defendants constitutes willful violations of the NYLL
and/or its regulations.

75.  Defendants' violations of the NYLL and/or its regulations have significantly
damaged Plaintiffs and the New York Class and entitle them to recover the total amount of their
unpaid minimum and overtime wages, an additional equal amount in liquidated damages, as well

as attorneys’ fees and costs.

THIRD CAUSE OF ACTION
(Failure to Provide Accurate Wage Statements in Violation of New York Labor Law
§195)

76. Plaintiffs, on behalf of themselves and the New York Class, hereby repeats and
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 15 of 17 PagelD #: 15

realleges each and every allegation as contained in each of the preceding paragraphs as if fully
set forth and contained herein.

77. The NYLL requires covered employers, such as Defendants, to furnish accurate
wage statements to their employees with every payment of wages, and to provide notice to
employees of any change in their rate of pay. Plaintiffs and members of the New York Class were
not exempt from this requirement.

78. Defendants failed to furnish accurate wage statements to Plaintiffs and the
members of the New York Class, in violation of NYLL §195 by, inter alia, providing Plaintiffs
and the members of the New York Class with wage statements that falsely represented thatthey
had worked fewer hours per week than they actually had.

79. The foregoing conduct of Defendants constitutes willful violations of the NYLL
and/or its regulations.

80. Defendants' violations of the NYLL have significantly damaged Plaintiffs and the
New York Class and entitle them to recover damages of one hundred dollars per person affected
for each work week that such violations occurred, up to a total of five thousand dollars per person

affected, together with attorneys' fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves, the FLSA Collective and the New

York Class, respectfully request that this Court:

A. Declare that the practices complained of herein are unlawful under applicable
federal and statelaw;
B. Declare this action to be maintainable as a collective action pursuant to 29

U.S.C.§216, and direct Defendants to provide Plaintiffs with a list of all persons who were/are
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 16 of 17 PagelD #: 16

employed by Defendants as restaurant workers and/or in similar positions during the FLSA
Collective Period, including all last known addresses, telephone numbers and e-mail addresses of
each such person so Plaintiffs can give such persons notice of this action and an opportunity to

make an informed decision about whether to participate in it;

C. Determine the damages sustained by Plaintiffs and the FLSA Collective as a result
of Defendants' violations of the FLSA, and award those damages against Defendants and in favor
of Plaintiffs and the FLSA Collective, plus such pre-judgment and post-judgment interest as may

be allowed by law;

D. Award Plaintiffs and the FLSA Collective an additional equal amount as liquidated

damages because Defendants’ violations were willful and/or without a good faith basis;

an Declare this action to be maintainable as a class action pursuant to Fed. R Civ. P.
23, and direct Defendants to provide Plaintiffs with a list of all persons who were/are employed
by Defendants as restaurant workers and/or in similar positions during the New York Class Period,
including all last known addresses, telephone numbers and e-mail addresses of each such person
so Plaintiffs can give such persons notice of this action and an opportunity to make an informed

decision about whether to participate in it;

F, Designate Plaintiffs as a representative of this class, and their counsel of record as

class counsel;

G. Determine the damages sustained by Plaintiffs and the New York Class as a result
of Defendants’ violations of the NYLL and/or its regulations, and award those damages against

Defendants and in favor of the Plaintiffs and the New York Class, plus such pre-judgment and
Case 1:20-cv-00747-ENV-SMG Document1 Filed 02/11/20 Page 17 of 17 PagelD #: 17

post-judgment interest as may be allowed by law;
H. Award Plaintiffs and the New York Class an additional amount as liquidated
damages pursuant to the NYLL because Defendants' violations were willful and/or without a

good faith basis;

I. Award Plaintiffs, the FLSA Collective and the New York Class their
reasonable attorneys' fees and costs and disbursements in this action including, but not limited

to, any accountants' or experts' fees;

J Enjoin Defendants from engaging in any further acts of illegal retaliation; and

K. Grant Plaintiffs, the FLSA Collective and the New York Class such other and

further relief that the Court deems just and proper.

JURY DEMAND

Plaintiff, on behalf of herself and on behalf of all other similarly situated persons,

hereby demands a trial by jury on all issues of fact and damages.

Dated: Brooklyn, New York
February 6, 2020

LAW OFFICE OF DAVID A. FEINERMAN

By: Js! David A. Feinerman, Esq.
Attorneys for Plaintiffs

2765 Coney Island Avenue, 2nd Floor
Brooklyn, New York 11235

(718) 646-4800
